DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reissue Applications

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application is a broadening reissue of U.S. Patent No. 10,164,689 to Golubovic et al. (hereinafter the ‘689 patent), granted on 25 December 2018, having claims 1-35. In a preliminary amendment, claims 1-4, 7, 8, 12, 20-22, 25, 26, 29-32 have been amended and claims 36 and 37 have been added. Claims 1-37 have been examined.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘689 patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.


Consent of Assignee

This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission, Laura Thomas, Assistant Secretary, is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.
The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 325.
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
Accordingly, a new submission establishing ownership interest which includes such a statement above, will be considered to be signed by an appropriate official of the assignee.  A separately filed paper referencing the previously filed submission establishing ownership interest and containing a proper empowerment statement would also be acceptable.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 15 December 2020 and 14 July 2021 were filed before the mailing date of the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: Matter being deleted from the disclosure should be enclosed in square brackets, rather than marked with a strikethrough.
Appropriate correction is required.

Means Plus Function Limitations - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a [first/second] radio access network (RAN) interface module to communicate…” in claims 1 and 20.
“a distribution module… configured to distribute the first transport signals…” in claims 1 and 20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

A review of the specification finds structures supporting these limitations as follows:
“a [first/second] radio access network (RAN) interface module to communicate…”: figure 7 and column 9, line 25 to column 11, line 36; column 12, lines 6-20; and column 13, lines 16-29.
“a distribution module… configured to distribute the first transport signals…”: column 9, line 41 to column 12, line 41.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 20 each recite the limitation "a RAN node" in lines 14 and 12-13, respectively. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether these recitations are the same as the RAN nodes previously recited in lines 4 and 3-4, respectively. For purposes of the prior art search with respect to this office action, it is being presumed that they may be either the same or different.
Claims 2-19 and 21-37 are dependent on claims 1 and 20 and wholly incorporate their limitations, rendering them likewise indefinite.

Claims 2 and 21 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Base claims 1 and 20 each recite that the second RAN interface module and the set of upstream connectors are both coupled to the distribution module in lines 8-10. Claims 2 and 21 each recite that only one of these is coupled to the distribution module. Since this removes the requirement of base claims 1 and 20, respectively, that both are coupled, they are not further limiting in scope. For purposes of the prior art search herein, these claims are being treated as standing or falling with their respective base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 12, 15-17, 20-23, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Application Publication No. WO2014/048866 to Kerek (hereinafter Kerek).
As per claims 1 and 2, Kerek discloses a distributed antenna system (DAS) (see abstract) comprising: a host unit including: a first radio access network (RAN) interface module to communicate with a RAN node (a Remote Radio Head (RRH), see figure 3 and p. 4, lines 17-27), first signals corresponding to a first cellular radio frequency (RF) band (see p. 7, line 31 to p. 8, line 4; also see p.1, lines 14-18. Since the invention is in the field of mobile telephone services, it uses cellular frequencies), the first RAN interface module configured to convert between the first signals and first transport signals (see p. 4, lines 23-27), wherein the first transport signals are in a first frequency spectrum; a distribution module coupled to the first RAN interface module (the RRH unit is connected to the RAN node, see figure 3 and p. 4, line 29 to p. 5, line 3, which constitutes “coupled,” insofar as that term is defined in the Specification of the ‘689 patent) the distribution module configured to distribute the first transport signals between one or more downstream connectors and the first RAN interface module (see p. 4, lines 23-27); and one or more non-permanent connectors to couple the distribution module to a second RAN interface module (use of cables, see p. 8, line 29 to p. 9, line 5) and a set of one or more upstream connectors, wherein the second RAN interface module is configured to communicate with a RAN node, second signals corresponding to a second cellular RF band and to convert between the second signals and second transport signals (similar architecture on both ends, see figure 4), wherein the set of one or more upstream connectors are configured to pass Ethernet signals therethrough (use of Ethernet, see p. 8, line 29 to p. 9, line 5); wherein the distribution module is configured to couple a downlink portion of the first transport signals and either a downlink portion of the second transport signals or a downlink Ethernet signal from one of the upstream connectors to a first cable connected to one of one or more downstream connectors (connections are bidirectional, see p. 7, line 8 to p. 8, line 4), wherein the distribution module is configured to couple an uplink portion of the first transport signals on the first cable to the first RAN interface module and to couple either an uplink portion of the second transport signals or an uplink Ethernet signal from the first cable to the one or more non-permanent connectors (see figure 4), wherein the first frequency spectrum of the first transport signals is non-overlapping with a frequency spectrum of the second transport signals and with a frequency spectrum of the uplink and downlink Ethernet signals (use of FDM to prevent signal overlapping, see p. 14, lines 24-31), wherein an uplink or downlink portion of the first transport signals is communicated concurrently with an uplink or downlink portion of the either the second transport signals or the uplink and downlink Ethernet signals over the first cable (connections are bidirectional and can be transmitted simultaneously); and a first active antenna unit (AAU) (an RRH unit, see p. 4, line 29 to p. 5, line 3) including: a host unit interface communicatively coupled to the host unit over the first cable and to communicate the first transport signals and either the second transport signals or the uplink and downlink Ethernet signals over the first cable (the RRH is connected to the RAN node, see figure 3 and p. 4, line 29 to p. 5, line 3 and p. 8, line 29 to p. 9, line 5), the first AAU configured to communicate first wireless RF signals in the first cellular RF band, the first wireless RF signals corresponding to the first transport signals communicated with the host unit; and a pass-through interface to pass both the second transport signals and the uplink and downlink Ethernet signals through the first AAU between the host unit and a downstream device (see figures 3 and 4; p. 9, line 27 to p. 10, line 16), wherein the pass-through interface is configured to pass the second transport signals when the downstream device is a second AAU, wherein the pass-through interface is configured to pass the Ethernet signals when the downstream device is an Ethernet device (connections are bidirectional and can be simultaneously transmitted as appropriate).
As per claim 3, additional cables may be used for other interfaces (see figures 3 and 4).
As per claim 4, there may be Ethernet connections to a Base Band Unit for communication with mobile equipment via a WLAN, which is a wireless access point, connected to the system via Ethernet cabling (see figure 4, item 421 and p. 8, lines 6-27).
As per claim 5, downstream devices may also be AAU’s (see p. 13, lines 5-22).
As per claim 8, Kerek discloses that the RRH controller supplies all power in the system, expect for power necessary for the radio layer circuitry (see p. 4, lines 17-21). Since the power from the RRH controller is disclosed as being used in the RRH unit for non-radio purposes, it is inherent that this power is being delivered to the RRH unit via the cabling.
As per claim 9, since any downstream device is also using the power from the RRH controller, power for that device must likewise be delivered via the cabling, which is necessarily being forwarded from the first AAU.
As per claim 12, Kerek discloses that a pass-through interface interface may be a switch, which is capable of diverting traffic to multiple destinations. Such a switch filters out traffic towards a downlink portion based upon destination (see p. 10, lines 1-16).
As per claims 15 and 16, Kerek supports the CPRI protocol (see p. 8, lines 14-27 and p. 14, lines 5-13).
As per claim 17, the RAN node may be a base station (see abstract).

As per claims 20 and 21, Kerek discloses a host unit for a distributed antenna system (see abstract), the host unit comprising: a first radio access network (RAN) interface module to communicate with a RAN node (a Remote Radio Head (RRH), see figure 3 and p. 4, lines 17-27), first signals corresponding to a first cellular radio frequency (RF) band (see p. 7, line 31 to p. 8, line 4; also see p.1, lines 14-18. Since the invention is in the field of mobile telephone services, it uses cellular frequencies), the first RAN interface module configured to convert between the first signals and first transport signals (see p. 4, lines 23-27), wherein the first transport signals are in a first frequency spectrum; a distribution module coupled to the first RAN interface module (the RRH unit is connected to the RAN node, see figure 3 and p. 4, line 29 to p. 5, line 3, which constitutes “coupled,” insofar as that term is defined in the Specification of the ‘689 patent), the distribution module configured to distribute the first transport signals between one or more downstream connectors and the first RAN interface module (see p. 4, lines 23-27); and one or more non-permanent connectors to couple the distribution module to a second RAN interface module and a set of one or more upstream connectors (use of cables, see p. 8, line 29 to p. 9, line 5), wherein the second RAN interface module is configured to communicate with a RAN node, second signals corresponding to a second cellular RF band and to convert between the second signals and second transport signals (similar architecture on both ends, see figure 4), wherein the set of one or more upstream connectors are configured to pass Ethernet signals therethrough (use of Ethernet, see p. 8, line 29 to p. 9, line 5); wherein the distribution module is configured to couple a downlink portion of the first transport signals and either a downlink portion of the second transport signals or a downlink Ethernet signal from one of the upstream connectors to a first cable connected to one of one or more downstream connectors (use of Ethernet, see p. 8, line 29 to p. 9, line 5), wherein the distribution module is configured to couple an uplink portion of the first transport signals on the first cable to the first RAN interface module and to couple either an uplink portion of the second transport signals or an uplink Ethernet signal from the first cable to the one or more non-permanent connectors (see figure 4), wherein the first frequency spectrum of the first transport signals is non-overlapping with a frequency spectrum of the second transport signals and with a frequency spectrum of the uplink and downlink Ethernet signals (use of FDM to prevent signal overlapping, see p. 14, lines 24-31), wherein an uplink or downlink portion of the first transport signals is communicated concurrently with an uplink or downlink portion of the either the second transport signals or the uplink and downlink Ethernet signals over the first cable (connections are bidirectional and can be transmitted simultaneously), wherein the first transport signals and either the second transport signals or the uplink and downlink Ethernet signals are sent between the host unit and a first active antenna unit (AAU) over the first cable (the RRH is connected to the RAN node, see figure 3 and p. 4, line 29 to p. 5, line 3 and p. 8, line 29 to p. 9, line 5), wherein the first AAU is configured to pass the second transport signals when a second AAU is coupled downstream of the first AAU (see figures 3 and 4; p. 9, line 27 to p. 10, line 16), wherein the first AAU is configured to pass the Ethernet signals when an Ethernet device is coupled downstream of the first AAU (connections are bidirectional and can be simultaneously transmitted as appropriate).
As per claim 22, there may be Ethernet connections to a Base Band Unit for communication with mobile equipment via a WLAN, which is a wireless access point, connected to the system via Ethernet cabling (see figure 4, item 421 and p. 8, lines 6-27).
As per claim 23, downstream devices may also be AAU’s (see p. 13, lines 5-22).
As per claims 31 and 32, Kerek supports the CPRI protocol (see p. 8, lines 14-27 and p. 14, lines 5-13).
As per claim 33, the RAN node may be a base station (see abstract).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 24, 25, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kerek.
Regarding claims 6 and 24, Kerek does not state which Ethernet protocols are used in Ethernet transmissions.
Official notice is given that it is well-known in the art to use IEEE 802.3 standard protocols in Ethernet, as this is very widely-used standard throughout the industry.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have implemented the invention of Kerek using the widely-used IEEE 802.3 standard.
Regarding claim 7 and 25, Kerek does not specify the quality of Ethernet cabling used; however, there is a finite number of types of Ethernet cabling and one of ordinary skill in the art would implement Kerek by using the Ethernet cabling that would be best suited for the deployment’s bandwidth and quality demands. The additional limitation is therefore obvious.
Regarding claims 36 and 37, Kerek does not specify the physical design of Ethernet cabling. Official notice is given that the use of twisted pair cabling having RJ45 connectors is an extremely common implementation of Ethernet cabling.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have implemented the invention of Kerek using twisted pair cabling with RJ45 connectors, as this is a common type of Ethernet cabling.

Claims 13, 14, 18, 19, 29, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kerek as applied to claims 1 and 20 and further in view of U.S. Patent No. 6,684,058 to Karacaoglu et al. (hereinafter Karacaoglu).
Kerek does not disclose the frequencies of transmissions between the RAN interface modules and RAN nodes.
Karacaoglu discloses an analogous communications repeater system in which transmitting of connections between a station and the far end transceiver, in which signals may be sent either in the cellular band or another intermediate band, as appropriate for the system design (see column 9, line 57 to column 10, line 25).
Therefore would it have been obvious to one of ordinary skill in the art at the time of filing to have implemented Kerek’s invention using either cellular frequencies or intermediate frequencies for communications between the RAN interface modules and RAN nodes, as per Karacaoglu’s analogous teachings.



Allowable Subject Matter

Claims 10, 11, 27, and 28 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No art could be found in which the host sends a configuration signal to an AAU that specifically designates an access point as either an IEEE 802.11 WAP or another AAU.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992